Case 1:20-cv-02193-CMA-MEH Document 21 Filed 09/18/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO


  Civil Action No. 20-cv-02193 MEH

  Swift Distribution, LLC d/b/a Ultimate Support Systems,, a Delaware limited liability
  company,

  Plaintiff,

  v.

  RELIANCE INTERNATIONAL CORP., a Taiwanese corporation

  Defendant.

  ______________________________________________________________________________

       DEFENDANT’S MOTION FOR EXTENSION OF TIME FOR DEFENDANT
          TO ANSWER, MOVE, OR OTHERWISE RESPOND TO COMPLAINT
                               AND JURY DEMAND
  ______________________________________________________________________________

          Defendant Reliance International Corp. (“Defendant”), by and through their undersigned

  counsel, THE MATTHEW C. FERGUSON LAW FIRM, P.C., hereby files this Motion for Extension of

  Time for Defendant to Answer, Move, or Otherwise Respond to the Complaint and Jury Demand

  (“Motion”) in this matter requesting a seven (7) day extension up to and including October 1,

  2020. As supporting grounds, Defendant states as follows:

                       CERTIFICATE PURSUANT TO L. CIV. R. 7.1(a)

          1.     On September 18, 2020, the undersigned asked Plaintiff's counsel if Plaintiff would

  agree to the one-week extension.

          2.     On September 18, 2020, Plaintiff's counsel replied that Plaintiff would agree to the

  one-week extension if Defendant on the condition that Reliance will not oppose a two-week
Case 1:20-cv-02193-CMA-MEH Document 21 Filed 09/18/20 USDC Colorado Page 2 of 5




  extension of time, through and including Oct. 7th, for Ultimate to submit its reply in support of the

  motion to dismiss pending in the Delaware case.

         3.      The undersigned does not have the authorization to consent to a two-week

  extension of time for Plaintiff to submit its reply in support of its motion to dismiss the pending in

  the Delaware case. Thus, counsel for Plaintiff has not consented to this request for an extension

  of time for one week.

                          CERTIFICATE PURSUANT TO L. CIV. R. 6.1(c)

         4.      Defendant’s counsel are contemporaneously serving this Motion on its client.

         5.      This is Defendant’s first request to extend the deadline to answer, move, or

  otherwise respond to the complaint.

                       PROCEDURAL HISTORY AND FACTUAL BASIS

         6.      On September 1, 2020, the Court entered the Order granting Defendants’ Motion

  for Substituted Service Upon Defendant Reliance Corp. September 1, 2020, which authorized

  Plaintiff to “serve Defendant through delivery on counsel of record in the Delaware Action”. Order

  (ECF # 13).

         7.      Plaintiff served the Complaint and Jury Demand and Summons Defendant’s

  counsel of record in the Delaware action on September 3, 2020. See Affidavit of Service – John

  Garber (ECF # 14); Affidavit of Service – Chris Angel (ECF # 15); Affidavit of Service – Chris

  Angle (ECF # 16).

         8.      According to FED. R. CIV. P. 12(a)(1)(A)(i), a Defendant must file and serve a

  response within 21 days after being served with the summons and complaint.




                                                    2
Case 1:20-cv-02193-CMA-MEH Document 21 Filed 09/18/20 USDC Colorado Page 3 of 5




         9.      Defendant seeks this extension after running into unexpected delays. Specifically,

  Defendant’s counsel sought emergency injunctive relief in an unrelated matter on Wednesday,

  September 16, 2020 in the Eagle County District Court of Colorado, and are now preparing for a

  preliminary injunction hearing likely to be set for September 22 and 23, 2020. Similarly,

  Defendant’s counsel had a 3 week-trial recently moved up one week. It is now set to commence

  on October 12, 2020. Defendant’s counsel are simultaneously preparing for the preliminary

  injunction hearing, the three-week trial, and responding to the complaint.

         10.     No other deadline will be impacted by this request.

         11.     This request for extension of time is in the interest of justice and not made for

  purposes of delay.

         12.     Plaintiff will not be prejudiced by this extension of time and, indeed, have

  consented hereto.

         WHEREFORE, Defendant respectfully requests that this Court sets October 1, 2020, as

  the deadline for Defendant to answer, move or otherwise respond to Plaintiff’s Complaint and Jury

  Demand.

  DATED: September 18, 2020
                                                         Respectfully submitted,

                                                         THE MATTHEW C. FERGUSON LAW FIRM,
                                                         P.C.
                                                         _____/s/ Ryan J. Dougherty________
                                                         Matthew C. Ferguson, #25687
                                                         Ryan J. Dougherty, # 46214
                                                         119 South Spring, Suite 201
                                                         Aspen, Colorado 81611
                                                         Telephone: (970) 925-6288
                                                         E-mail: matt@matthewfergusonlaw.com
                                                         E-mail: ryan@matthewfergusonlaw.com


                                                  3
Case 1:20-cv-02193-CMA-MEH Document 21 Filed 09/18/20 USDC Colorado Page 4 of 5




                                                        Attorneys for Defendant



                                  CERTIFICATE OF SERVICE


         I, the undersigned, hereby certify that on this 18th day of September 2020, a true and
  accurate copy of the foregoing DEFENDANT’S MOTION FOR EXTENSION OF TIME
  FOR DEFENDANT TO ANSWER, MOVE, OR OTHERWISE RESPOND TO
  COMPLAINT AND JURY DEMAND, was filed and served via CM/ECF filing system upon
  following:

   Laura J. Ellenberger
   Wilson Elser Moskowitz Edelman & Dicker
   LLP-Denver
   1225 17th Street
   Suite 2750
   Denver, CO 80202
   303-572-5300
   303-572-5301 (fax)
   laura.ellenberger@wilsonelser.com

   Robert B. Hinckley, Jr.
   Wilson Elser Moskowitz Edelman & Dicker
   LLP-Denver
   1225 17th Street
   Suite 2750
   Denver, CO 80202
   303-572-5300
   303-572-5301 (fax)
   robert.hinckley@wilsonelser.com

          I hereby certify that I have mailed or served the foregoing document or paper to the
  following non-CM/ECF participants in the manner (mail, hand-delivery, etc.) indicated by the non-
  participant’s name:

  John Farnsworth
  Robert Rispoli
  Withers Bergman LLP
  157 Church Street, 12th Floor
  New Haven, CT 06510-2100
                                                      /s/ Ryan J. Dougherty
                                                      Ryan J. Dougherty

                                                 4
Case 1:20-cv-02193-CMA-MEH Document 21 Filed 09/18/20 USDC Colorado Page 5 of 5




                                       5
